Citation Nr: 1448038	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-13 947	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for anxiety disorder with depression.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1966 to October 1968. 

The matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).     

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In April 2014, the Board remanded the case for further development.  Since the Board's remand, additional VA records pertinent to the claims have been identified.  For this reason, the claims are REMANDED to the agency of original jurisdiction.  


REMAND

In July 2014, VA records show that the Veteran had contact with VA's vocational rehabilitation program.  On VA examination later in July 2014, the VA examiner noted that the Veteran was not currently employed.

As the records of the vocational rehabilitation program are potentially relevant to the level of occupational impairment and as the record appears incomplete, further development under the duty to assist is needed. 
  







Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  If additional evidence, pertinent to the claims, is received, arrange to have the Veteran's file reviewed by the VA examiner, who conducted the VA examination in July 2014.  The VA examiner is asked to determine the level of occupation and social impairment, considering the additional evidence.  

If the VA examiner is not available, afford the Veteran a new examination to determine the level of occupation and social impairment, considering the additional evidence. 

3.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



